DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Response to Amendment
Applicant’s amendment dated 10/27/2020, in which claims 1, 10, 14, 16, 19 were amended, claims 2, 8-9, 11-13, 17 and 20 were cancelled, claims 22-24 were added, has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 22-24 recites the limitation “wherein the first, second and third dielectric layers fill an entire area over the second and third contact . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 22-24, claims 22-24 recites the limitation “wherein the first, second and third dielectric layers fill an entire area over the second and third contact structures.” However, the specification does not provide any description. The drawings only show a cross-section of the device and a cross-section the second and third contact structures. There is no drawing disclose entire area of the second and third contact structures and the first, second and third dielectric layers. Thus, there is no 
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22-24, claims 22-24 recites “wherein the first, second and third dielectric layers fill an entire area over the second and third contact structures.” As stated above, the specification does not provide any description and there is no drawing disclose entire area of the second and third contact structures and the first, second and third dielectric layers. Besides, paragraph [0030] of the original specification clearly states “[i]n accordance with an embodiment of the present invention, the landing pads 106 can be electrically connected to or form contact lines, such as, for example, wordlines, of a resulting memory cell array.” Thus, it is unclear how those structures can 
For the purpose of this Action, the above limitations of claims 22-24 will be interpreted and examined as -- wherein the first, second and third dielectric layers fill an area over the second and third contact structures--.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 14, 16, 18-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goux et al. (US Pub. 20100090192) in view of Song et al. (US Pub. 20140291597), Lee et al. (US Pub. 20140332962), Lowrey (US Pub. 20030082908), Luong et al. (US Pub. 20120244693) and Graff (US Pub. 20120196446).
Regarding claims 1, 3-6, Goux et al. discloses in Fig. 6a-6e, Fig. 8, Fig. 9 a method for manufacturing a semiconductor device, comprising: 
forming a contact structure in a lower dielectric layer [premetal dielectric PMD][Fig. 6e, Fig. 8, Fig. 9, paragraph [0066], [0086], [0105]]; 

forming a second dielectric layer [4a] on the first dielectric layer [3][paragraph [0106]-[0107]]; 
forming a third dielectric layer [4b] on the second dielectric layer [4a][paragraph [0106]-[0107]]; 
forming a memory element [9] in the second [4a] and third [4b] dielectric layers [paragraph [0051]-[0060], paragraph [0071]-0079], paragraph [0108]]; 
depositing an upper electrode layer on the third dielectric layer [4b] and the memory element [9][paragraph [0062], [paragraph [0109]]; 
patterning the upper electrode layer into an electrode [11] on the memory element [9][paragraph [0062], [paragraph [0109]]; and
forming a bottom electrode [10] in the first dielectric layer [3] under the memory element [9] and on the contact structure[Fig. 8, Fig. 9, paragraph [0066], [0086], [0105], [0113]-[0114]];
wherein the third dielectric layer [4b] comprises a different material from the second dielectric layer [4a][paragraph [0106]]; and 

    PNG
    media_image1.png
    617
    695
    media_image1.png
    Greyscale

Goux et al. fails to disclose
wherein forming the memory element comprises: 
lining side and bottom surfaces of a trench in the second and third dielectric layers with a liner layer; and 
depositing the memory element in the trench and on the liner layer, wherein the memory element fills in a remaining portion of the trench;
wherein a width of the bottom electrode is less than a width of the contact structure; 
wherein a portion of the liner layer is positioned between a bottom surface of the memory element and a top surface of the bottom electrode.
Song et al. discloses in Fig. 3-Fig. 8, paragraph [0037]-[0045]
wherein forming the memory element comprises: 
lining side and bottom surfaces of a trench in a dielectric layer [4] with a liner layer [5]; and 

forming the bottom electrode [electrode 3 within dielectric 2] in the first dielectric layer [2] under the memory element [6] and on an underlying contact [electrode 3 under the dielectric 2]; 
wherein a width of the bottom electrode [electrode 3 within dielectric 2] is less than a width of an underlying contact [electrode 3 under the dielectric 2]; 
wherein a portion of the liner layer [5] is positioned between a bottom surface of the memory element [6] and a top surface of the bottom electrode [electrode 3 within dielectric 2].
	Goux discloses forming the memory element comprises forming a trench in the second and third dielectric layers. Thus, incorporating the teaching of Song into the method of Goux would result to “lining side and bottom surfaces of a trench in the second and third dielectric layers with a liner layer.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Song et al. into the method of Goux et al. to include wherein forming the memory element comprises: lining side and bottom surfaces of a trench in the second and third dielectric layers with a liner layer; and depositing the memory element in the trench and on the liner layer, wherein the memory element fills in a remaining portion of the trench; forming the bottom electrode in the first dielectric layer under the memory element and on an underlying contact; wherein a width of the bottom electrode is less than a width of the contact structure; wherein a portion of the liner layer is positioned between a bottom surface of 
Goux et al. fails to explicitly disclose
wherein depositing the upper electrode layer comprising:
depositing by atomic layer deposition a first conductive layer; and
depositing by physical vapor deposition a second conductive layer on the first conductive layer;
wherein patterning the upper electrode layer into an electrode on the memory element comprising patterning the first and second conductive layers; 
wherein the first conductive layer comprises tantalum nitride (TaN);
wherein the second conductive layer comprises TaN;
wherein a thickness of the first conductive layer is in a range about 3nm to about 5nm;
wherein a thickness of the second conductive layer is in a range about 20nm to about 30nm.
Lowrey discloses in Fig. 1-2, and paragraph [0031] 
wherein depositing the upper electrode layer comprising:
depositing a first conductive layer [26]; and
depositing a second conductive layer [28] on the first conductive layer [26];

wherein a thickness of the first conductive layer [26] is in a range about 3nm to about 5nm;
wherein a thickness of the second conductive layer [28] is in a range about 20nm to about 30nm.
Song et al. also discloses in Fig. 7-Fig. 8, paragraph [0044]-[0045] that an electrode [7] comprising a nitride conductive layer can be patterned by a subtractive process. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lowrey and Song et al. into the method of Goux et al. et al. to include wherein depositing the upper electrode layer comprising: depositing a first conductive layer; and depositing a second conductive layer on the first conductive layer; wherein patterning the upper electrode layer into an electrode on the memory element comprising patterning the first and second conductive layers; wherein a thickness of the first conductive layer is in a range about 3nm to about 5nm; wherein a thickness of the second conductive layer is in a range about 20nm to about 30nm.The ordinary artisan would have been motivated to modify Goux et al. in the above manner for the purpose of providing suitable method for forming an upper electrode structure comprising a barrier layer to reduce the incorporation of species from the upper electrode into the memory element [paragraph [0031] of Lowrey]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 
Goux et al. discloses in paragraph [0062] that the material of the upper electrode layer can be TaN and typical a stack of metallic layers is deposited. 
Song et al. discloses in paragraph [0044] that an upper electrode include nitride conductive layer and may be deposited using methods such as PVD or ALD.
Lee discloses in paragraph [0031], [0045]-[0048], paragraph [0054], paragraph [0058] that 
wherein depositing a TaN layer having reduced contact resistance comprising: 
depositing by atomic layer deposition a first conductive layer; and 
depositing by physical vapor deposition a second conductive layer on the first conductive layer; 
wherein the first conductive layer comprises tantalum nitride (TaN) [ALD TaN];
wherein the second conductive layer comprises TaN [PVD TaN].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee into the method 
Goux discloses deposition a first conductive layer on the third dielectric layer, and the memory element. Song discloses a liner layer between the third dielectric layer, and the memory element. Song further discloses a subsequent conductive layer is formed by ALD or PVD on the third dielectric layer, the liner layer and the memory element. Lee discloses depositing a first conductive layer by atomic layer deposition. Thus, the combination of Goux et al., Song et al., Lowrey and Lee result to “depositing by atomic layer deposition a first conductive layer on the third dielectric layer, the liner layer and the memory element.”
Goux et al., Song et al., Lowrey and Lee fails to disclose
wherein the patterning of the first and second conductive layers into the electrode comprises: 
forming a tri-layer mask structure on the second conductive layer; 
forming a photoresist on a first portion of the tri-layer mask structure; 

removing the photoresist and a top two layers of the first portion of the tri-layer mask structure, wherein a bottom layer of the first portion of the tri-layer mask structure remains on a second part of the second conductive layer disposed over the liner layer and the memory element; 
removing the exposed first part of the second conductive layer and an underlying portion of the first conductive layer with a dry etch process using the bottom layer of the first portion of the tri-layer mask structure as a mask; and 
removing the bottom layer of the first portion of the tri-layer mask structure from the second part of the second conductive layer.
Lowrey discloses in Fig. 1-2 and paragraph [0031]  
wherein the patterning of the first and second conductive layers into the electrode comprises removing the exposed region of the first and second conductive layers;
wherein the removing exposes portions of the dielectric layer under the exposed region of the first and second conductive layers.
Lowrey discloses that “[t]he top electrode 28 and barrier layer 26 may be patterned using standard photolithographic and dry etching techniques to achieve the structures shown in FIGS. 1, 2.” Thus, it is appears that Lowrey also suggests “the method further comprising forming a mask structure on the second conductive layer.”
Song et al. discloses in paragraph [0045] that pattering a conductive layer into the electrode comprises forming a photomask on the conductive layer “a square with a 
Luong et al. discloses in Fig. 2A-2E 
wherein the patterning of first and second conductive layers into an electrode comprises:
forming a tri-layer mask structure [260, ARC layer of mask 270 and OPL layer of mask 270] on the second conductive layer [250][Luong et al. discloses in paragraph [0033] that “the mask layer 270 may include a layer of radiation-sensitive material or photo-resist having a pattern formed therein, the mask layer 270 may include a second layer, and even a third layer, the mask layer 270 may include an anti-reflective coating (ARC), the mask layer 270 may further include one or more soft mask layers, and/or one or more organic planarization layers (OPL)]; 
forming a photoresist [photoresist layer of mask 270] on a first portion of the tri-layer mask structure [260, ARC layer of mask 270 and OPL layer of mask 270]; 
removing a second portion of the tri-layer mask structure [260, ARC layer of mask 270 and OPL layer of mask 270] to expose a first part of the second conductive layer [250]; 
removing the photoresist [photoresist layer of mask 270] and a top two layers [ARC layer of mask 270 and OPL layer of mask 270] of the first portion of the tri-layer mask structure, wherein a bottom layer [260] of the first portion of the 
removing the exposed first part of the second conductive layer [250] and an underlying portion of the first conductive layer [240] with a dry etch process using the bottom layer [260] of the first portion of the tri-layer mask structure as a mask; and 
removing the bottom layer [260] of the first portion of the tri-layer mask structure from the second part of the second conductive layer [250].
For further providing support for known patterning method using multiplayer mask to etch target layers, Graff is cited.
Graff discloses in Fig.1A-5A
wherein the patterning of first and second target layers comprises:
forming a tri-layer mask structure [26, 28 and 30] on the second target layer [24a]; 
forming a photoresist [32] on a first portion of the tri-layer mask structure [26, 28 and 30]; 
removing a second portion of the tri-layer mask structure [26, 28 and 30] to expose a first part of the second target layer [250]; 
removing the photoresist [photoresist layer of mask 270] and a top two layers [28 and 30] of the first portion of the tri-layer mask structure [26, 28 and 30], wherein a bottom layer [26] of the first portion of the tri-layer mask structure [26, 28 and 30] remains on a second part of the second target layer [24a]; 

removing the bottom layer [26] of the first portion of the tri-layer mask structure from the second part of the second target layer [24a].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Luong et al. and Graff into the method of Goux et al., Song et al. and Lowrey to include wherein the patterning of the first and second conductive layers into the electrode comprises: forming a tri-layer mask structure on the second conductive layer; forming a photoresist on a first portion of the tri-layer mask structure; removing a second portion of the tri-layer mask structure to expose a first part of the second conductive layer; removing the photoresist and a top two layers of the first portion of the tri-layer mask structure, wherein a bottom layer of the first portion of the tri-layer mask structure remains on a second part of the second conductive layer disposed over the liner layer and the memory element; removing the exposed first part of the second conductive layer and an underlying portion of the first conductive layer with a dry etch process using the bottom layer of the first portion of the tri-layer mask structure as a mask; and removing the bottom layer of the first portion of the tri-layer mask structure from the second part of the second conductive layer. The ordinary artisan would have been motivated to modify Goux et al., Song et al. and Lowrey in the above manner for the purpose of providing suitable method for patterning of the first and second conductive layers into the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	Regarding claim 7, Goux et al. discloses in paragraph [0051]-0060] wherein the memory element [9] comprises at least one of a phase change material, an ovonic threshold switch and electrochemical metallization material.

Regarding claim 14, Lowrey discloses in Fig. 1-2 and paragraph [0031]  
wherein the patterning of the first and second conductive layers into the electrode comprises removing the exposed first part of the second conductive layer and the underlying portion of the first conductive layer; and wherein the removing of the exposed first part of the second conductive layer and the underlying portion of the first conductive layer exposes portions of the dielectric layer under the first part of the second conductive layer and the underlying portion of the first conductive layer.
Luong et al. also discloses in Fig. 2B-2C
wherein the patterning of the first and second conductive layers into the electrode comprises removing the exposed first part of the second conductive layer [250] and the underlying portion of the first conductive layer [240]; and wherein the removing of the exposed first part of the second conductive layer [250] and the underlying portion of the first conductive layer [240] exposes portions of the dielectric layer [230] under the first part of the second conductive layer [250] and the underlying portion of the first conductive layer [240].


    PNG
    media_image1.png
    617
    695
    media_image1.png
    Greyscale

Consequently, the combination of Goux et al., Lowrey and Luong et al. would result to the limitation of claim 14.

Regarding claims 16 and 18, Goux et al. discloses in Fig. 6a-6e, Fig. 8, Fig. 9 a method for manufacturing a semiconductor device, comprising: 
forming a contact structure in a lower dielectric layer [premetal dielectric PMD][Fig. 6e, Fig. 8, Fig. 9, paragraph [0066], [0086], [0105]]; 
forming a first dielectric layer [3] on the lower dielectric layer [premetal dielectric PMD] and on the contact structure [Fig. 6e, Fig. 8, Fig. 9, paragraph [0066], [0086], [0105], [0113]-[0114]]; 
forming a second dielectric layer [4a] on the first dielectric layer [3][paragraph [0106]-[0107]]; 

forming a phase change material [9] in the second [4a] and third [4b] dielectric layers [paragraph [0060], paragraph [0079]]; 
forming a bottom electrode [10] in the first dielectric layer [3] under the phase change material [9] and on the contact structure [Fig. 8];
depositing an electrode layer on the third dielectric layer [4b] and the phase change material [9][paragraph [0062], [paragraph [0109]]; and 
patterning the electrode layer into a top electrode [11] on the phase change material [9][paragraph [0062], [paragraph [0109]]; 
wherein the third dielectric layer [4b] comprises a different material from the second dielectric layer [4a][paragraph [0106]].


    PNG
    media_image1.png
    617
    695
    media_image1.png
    Greyscale

Goux et al. fails to disclose
wherein forming the phase change material comprises: 

depositing the phase change material in the trench and on the liner layer, wherein the phase change material fills in a remaining portion of the trench;
wherein a width of the bottom electrode is less than a width of the contact structure; 
wherein a portion of the liner layer is positioned between a bottom surface of the phase change material and a top surface of the bottom electrode.
Song et al. discloses in Fig. 3-Fig. 8, paragraph [0037]-[0045]
wherein forming the phase change material comprises: 
lining side and bottom surfaces of a trench in a dielectric layer [4] with a liner layer [5]; and 
depositing the phase change material [6] in the trench and on the liner layer [5], wherein the phase change material [6] fills in a remaining portion of the trench;
forming the bottom electrode [electrode 3 within dielectric 2] in the first dielectric layer [2] under the phase change material [6] and on an underlying contact [electrode 3 under the dielectric 2]; 
wherein a width of the bottom electrode [electrode 3 within dielectric 2] is less than a width of the underlying contact [electrode 3 under the dielectric 2]; 
wherein a portion of the liner layer [5] is positioned between a bottom surface of the phase change material [6] and a top surface of the bottom electrode [electrode 3 within dielectric 2].

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Song et al. into the method of Goux et al. to include wherein forming the phase change material comprises: lining side and bottom surfaces of a trench in the second and third dielectric layers with a liner layer; and depositing the phase change material in the trench and on the liner layer, wherein the phase change material fills in a remaining portion of the trench; forming the bottom electrode in the first dielectric layer under the phase change material and on an underlying contact; wherein a width of the bottom electrode is less than a width of the third contact structure; wherein a portion of the liner layer is positioned between a bottom surface of the phase change material and a top surface of the bottom electrode. The ordinary artisan would have been motivated to modify Goux et al. in the above manner for the purpose of forming a high-speed, high-density, and low-power consumption phase-change memory unit; forming a phase-change memory unit  having reduced power consumption and improved heating efficiency [paragraph [0050] of Song et al.]. 
Goux et al. fails to disclose
wherein depositing the upper electrode layer comprising:
depositing by atomic layer deposition a conductive liner layer; 
depositing a conductive layer on the conductive liner layer;

wherein the conductive layer is deposited on the conductive liner layer by physical vapor deposition.
Lowrey discloses in Fig. 1-2, and paragraph [0031] 
wherein depositing the upper electrode layer comprising:
depositing a conductive liner layer [26]; and
depositing a conductive layer [28] on the conductive liner layer [26];
wherein patterning the electrode layer into the top electrode comprising patterning the conductive liner layer [26] and the conductive layer [28];
Song et al. also discloses in Fig. 7-Fig. 8, paragraph [0044]-[0045] that an electrode [7] comprising a nitride conductive layer can be patterned by a subtractive process. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lowrey and Song into the method of Goux et al. to include wherein depositing the upper electrode layer comprising: depositing a conductive liner layer; and depositing a conductive layer on the conductive liner layer; wherein patterning the electrode layer into the top electrode comprising patterning the conductive liner layer and the conductive layer. The ordinary artisan would have been motivated to modify Goux et al. in the above manner for the purpose of providing suitable method for forming an upper electrode structure comprising a barrier layer to reduce the incorporation of species from the upper electrode into the memory element [paragraph [0031] of Lowrey]. Further, it would have 
Goux et al. discloses in paragraph [0062] that the material of the upper electrode layer can be TaN and typical a stack of metallic layers is deposited. 
Song et al. discloses in paragraph [0044] that an upper electrode include nitride conductive layer and may be deposited using methods such as PVD or ALD.
Lee discloses in paragraph [0031], [0045]-[0048], paragraph [0054], paragraph [0058] that 
wherein depositing a TaN layer having reduced contact resistance comprising: 
depositing by atomic layer deposition a conductive liner layer [ALD TaN] ; and 
depositing by physical vapor deposition a conductive layer [PVD Ta w/wo PVD TaN] on the conductive liner layer [ALD TaN]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee into the method of Goux et al., Song et al. and Lowrey to include wherein depositing the upper electrode layer comprising: depositing by atomic layer deposition the conductive liner layer; and depositing by physical vapor deposition the conductive layer on the conductive liner layer. The ordinary artisan would have been motivated to modify Goux et al., Song et al. and Lowrey in the above manner for the purpose of forming an upper electrode layer having reduced contact resistance and providing barrier characteristics and thus improving performance of the device [paragraph [0046]-[0048] of Lee et al.]. 

Goux et al., Song et al., Lowrey and Lee fails to disclose
wherein the patterning of the conductive liner layer and the conductive layer into the top electrode comprises: 
wherein the patterning of the conductive liner layer and the conductive layer into the top electrode comprises: 
forming a tri-layer mask structure on the conductive layer; 
forming a photoresist on a first portion of the tri-layer mask structure; 
removing a second portion of the tri-layer mask structure to expose a first part of the conductive layer; 
removing the photoresist and a top two layers of the first portion of the tri-layer mask structure, wherein a bottom layer of the first portion of the tri-layer mask structure remains on a second part of the conductive layer disposed over the liner layer and the phase change material; 

removing the bottom layer of the first portion of the tri-layer mask structure from the second part of the conductive layer. 
Lowrey discloses in Fig. 1-2 and paragraph [0031]  
wherein the patterning of the first and second conductive layers into the electrode comprises removing the exposed region of the first and second conductive layers;
wherein the removing exposes portions of the dielectric layer under the exposed region of the first and second conductive layers.
Lowrey discloses that “[t]he top electrode 28 and barrier layer 26 may be patterned using standard photolithographic and dry etching techniques to achieve the structures shown in FIGS. 1, 2.” Thus, it is appears that Lowrey also suggests “the method further comprising forming a mask structure on the second conductive layer.”
Song et al. discloses in paragraph [0045] that pattering a conductive layer into the electrode comprises forming a photomask on the conductive layer “a square with a side length of 3 µm to 5 µm is photo-etched on the TiN electrode material layer 7 through ultraviolet exposure.”
Luong et al. discloses in Fig. 2A-2E 
wherein the patterning of an underlying conductive layer and a conductive layer into an electrode comprises:
forming a tri-layer mask structure [260, ARC layer of mask 270 and OPL layer of mask 270] on the conductive layer [250][Luong et al. discloses in 
forming a photoresist [photoresist layer of mask 270] on a first portion of the tri-layer mask structure [260, ARC layer of mask 270 and OPL layer of mask 270]; 
removing a second portion of the tri-layer mask structure [260, ARC layer of mask 270 and OPL layer of mask 270] to expose a first part of the conductive layer [250]; 
removing the photoresist [photoresist layer of mask 270] and a top two layers [ARC layer of mask 270 and OPL layer of mask 270] of the first portion of the tri-layer mask structure, wherein a bottom layer [260] of the first portion of the tri-layer mask structure remains on a second part of the conductive layer [250]; 
removing the exposed first part of the conductive layer [250] and an underlying portion of the underlying conductive layer [240] with a dry etch process using the bottom layer [260] of the first portion of the tri-layer mask structure as a mask; and 
removing the bottom layer [260] of the first portion of the tri-layer mask structure from the second part of the conductive layer [250].

Graff discloses in Fig.1A-5A
wherein the patterning of first and second target layers comprises:
forming a tri-layer mask structure [26, 28 and 30] on the second target layer [24a]; 
forming a photoresist [32] on a first portion of the tri-layer mask structure [26, 28 and 30]; 
removing a second portion of the tri-layer mask structure [26, 28 and 30] to expose a first part of the second target layer [250]; 
removing the photoresist [photoresist layer of mask 270] and a top two layers [28 and 30] of the first portion of the tri-layer mask structure [26, 28 and 30], wherein a bottom layer [26] of the first portion of the tri-layer mask structure [26, 28 and 30] remains on a second part of the second target layer [24a]; 
removing the exposed first part of the second target layer [24a] and an underlying portion of the first target layer [24b] with a dry etch process using the bottom layer [26] of the first portion [26] of the tri-layer mask structure as a mask; and 
removing the bottom layer [26] of the first portion of the tri-layer mask structure from the second part of the second target layer [24a].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Luong et al. and Graff into the method of Goux et al., Song et al. and Lowrey to include wherein the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 19, Goux et al. discloses in Goux et al. discloses in Fig. 6a-6e, Fig. 8, Fig. 9 a method for manufacturing a semiconductor device, comprising: 
forming a contact in a first dielectric layer [premetal dielectric PMD][Fig. 6e, Fig. 8, Fig. 9, paragraph [0066], [0086], [0105]]; 

forming a second dielectric layer [4a] on the first dielectric layer [premetal dielectric PMD] and on the contact [Fig. 6e, Fig. 8, Fig. 9, paragraph [0066], [0086], [0105]-[0107], [0113]-[0114]]; 
forming a third dielectric layer [4b] on the second dielectric layer [3 and/or 4a][Fig. 6e, Fig. 8, Fig. 9, paragraph [0066], [0086], [0105]-[0107], [0113]-[0114]]; 
forming a memory element [9] on the bottom electrode [10], wherein the memory element [9] is surrounded by the second [4a] and third [4b] dielectric layers [Fig. 6d, paragraph [0050]-[0060], paragraph [0071]-[0079]]; 
depositing an electrode layer on the third dielectric layer [4b] and the memory element [9][paragraph [0062], [paragraph [0109]]; and 
patterning the electrode layer into a top electrode [11] on the memory element [9][paragraph [0062], [paragraph [0109]]; 
wherein the third dielectric layer [4b] comprises a different material from the second dielectric layer [4a][paragraph [0106]].

    PNG
    media_image1.png
    617
    695
    media_image1.png
    Greyscale

Goux et al. fails to disclose

wherein forming the memory element comprises: 
lining side and bottom surfaces of a trench in the second and third dielectric layers with a liner layer; and 
depositing the memory element in the trench and on the liner layer, wherein the memory element fills in a remaining portion of the trench;
wherein a portion of the liner layer is positioned between a bottom surface of the memory element and a top surface of the bottom electrode.
Song et al. discloses in Fig. 3-Fig. 8, paragraph [0037]-[0045]
forming the bottom electrode [electrode 3 within dielectric 2] in the first dielectric layer [2] under the memory element [6] and on an underlying contact [electrode 3 under the dielectric 2]; 
wherein a width of the bottom electrode [electrode 3 within dielectric 2] is less than a width of the underlying contact [electrode 3 under the dielectric 2]; 
wherein forming the memory element comprises: 
lining side and bottom surfaces of a trench in a dielectric layer [4] with a liner layer [5]; and 
depositing the memory element [6] in the trench and on the liner layer [5], wherein the memory element [6] fills in a remaining portion of the trench;
wherein a portion of the liner layer [5] is positioned between a bottom surface of the memory element [6] and a top surface of the bottom electrode [electrode 3 within dielectric 2].

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Song et al. into the method of Goux et al. to include wherein forming the memory element comprises: lining side and bottom surfaces of a trench in the second and third dielectric layers with a liner layer; and depositing the memory element in the trench and on the liner layer, wherein the memory element fills in a remaining portion of the trench; forming the bottom electrode in the first dielectric layer under the memory element and on an underlying contact; wherein a width of the bottom electrode is less than a width of the contact; wherein a portion of the liner layer is positioned between a bottom surface of the memory element and a top surface of the bottom electrode. The ordinary artisan would have been motivated to modify Goux et al. in the above manner for the purpose of forming a high-speed, high-density, and low-power consumption phase-change memory unit; forming a phase-change memory unit  having reduced power consumption and improved heating efficiency [paragraph [0050] of Song et al.]. 
Goux et al. fails to explicitly disclose
wherein the third dielectric layer comprises a low-k dielectric.
However, Goux et al. discloses in paragraph [0090] that “[t]ypically this second dielectric layer 4 comprises multiple dielectric layers… The material of the dielectric layer 4 can be any dielectric used in semiconductor processing such as silicon oxide, 
Goux et al. fails to disclose
wherein depositing the upper electrode layer comprising:
depositing by atomic layer deposition a first conductive layer; 
depositing a second conductive layer on the first conductive layer; 
wherein patterning the electrode layer into the top electrode comprising patterning the first and second conductive layers.
	Lowrey discloses in Fig. 1-2, and paragraph [0031] 
wherein depositing the upper electrode layer comprising:
depositing a first conductive layer [26]; and
depositing a second conductive layer [28] on the first conductive layer [26];
wherein patterning the electrode layer into the top electrode comprising patterning the first conductive layer [26] and the second conductive layer [28].
Song et al. also discloses in Fig. 7-Fig. 8, paragraph [0044]-[0045] that an electrode [7] comprising a nitride conductive layer can be patterned by a subtractive process. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lowrey and Song into the method of Goux et al. to include wherein depositing the upper electrode layer comprising: depositing a first conductive layer; depositing a second conductive layer on 
Goux et al. discloses in paragraph [0062] that the material of the upper electrode layer can be TaN and typical a stack of metallic layers is deposited. 
Song et al. discloses in paragraph [0044] that an upper electrode include nitride conductive layer and may be deposited using methods such as PVD or ALD.
Lee discloses in paragraph [0031], [0045]-[0048], paragraph [0054], paragraph [0058] that 
wherein depositing a TaN conductor layer having reduced contact resistance comprising: 
depositing by atomic layer deposition a first conductive layer [ALD TaN] ; and 
depositing by physical vapor deposition a second conductive layer [PVD Ta w/wo PVD TaN] on the first conductive layer [ALD TaN]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee and Sezi into the 
Goux et al., Song et al., Lowrey and Lee fails to disclose
wherein the patterning of the first and second conductive layers into the electrode comprises: 
forming a tri-layer mask structure on the second conductive layer; 
forming a photoresist on a first portion of the tri-layer mask structure; 
removing a second portion of the tri-layer mask structure to expose a first part of the second conductive layer; 
removing the photoresist and a top two layers of the first portion of the tri-layer mask structure, wherein a bottom layer of the first portion of the tri-layer mask structure remains on a second part of the second conductive layer disposed over the liner layer and the memory element; 
removing the exposed first part of the second conductive layer and an underlying portion of the first conductive layer with a dry etch process using the bottom layer of the first portion of the tri-layer mask structure as a mask; and 
removing the bottom layer of the first portion of the tri-layer mask structure from the second part of the second conductive layer.

wherein the patterning of the first and second conductive layers into the electrode comprises removing the exposed region of the first and second conductive layers;
wherein the removing exposes portions of the dielectric layer under the exposed region of the first and second conductive layers.
Lowrey discloses that “[t]he top electrode 28 and barrier layer 26 may be patterned using standard photolithographic and dry etching techniques to achieve the structures shown in FIGS. 1, 2.” Thus, it is appears that Lowrey also suggests “the method further comprising forming a mask structure on the second conductive layer.”
Song et al. discloses in paragraph [0045] that pattering a conductive layer into the electrode comprises forming a photomask on the conductive layer “a square with a side length of 3 µm to 5 µm is photo-etched on the TiN electrode material layer 7 through ultraviolet exposure.”
Luong et al. discloses in Fig. 2A-2E 
wherein the patterning of first and second conductive layers into an electrode comprises:
forming a tri-layer mask structure [260, ARC layer of mask 270 and OPL layer of mask 270] on the second conductive layer [250][Luong et al. discloses in paragraph [0033] that “the mask layer 270 may include a layer of radiation-sensitive material or photo-resist having a pattern formed therein, the mask layer 270 may include a second layer, and even a third layer, the mask layer 270 may include an anti-reflective coating (ARC), the mask layer 270 may further include 
forming a photoresist [photoresist layer of mask 270] on a first portion of the tri-layer mask structure [260, ARC layer of mask 270 and OPL layer of mask 270]; 
removing a second portion of the tri-layer mask structure [260, ARC layer of mask 270 and OPL layer of mask 270] to expose a first part of the second conductive layer [250]; 
removing the photoresist [photoresist layer of mask 270] and a top two layers [ARC layer of mask 270 and OPL layer of mask 270] of the first portion of the tri-layer mask structure, wherein a bottom layer [260] of the first portion of the tri-layer mask structure remains on a second part of the second conductive layer [250]; 
removing the exposed first part of the second conductive layer [250] and an underlying portion of the first conductive layer [240] with a dry etch process using the bottom layer [260] of the first portion of the tri-layer mask structure as a mask; and 
removing the bottom layer [260] of the first portion of the tri-layer mask structure from the second part of the second conductive layer [250].
For further providing support for known patterning method using multiplayer mask to etch target layers, Graff is cited.
Graff discloses in Fig.1A-5A
wherein the patterning of first and second target layers comprises:

forming a photoresist [32] on a first portion of the tri-layer mask structure [26, 28 and 30]; 
removing a second portion of the tri-layer mask structure [26, 28 and 30] to expose a first part of the second target layer [250]; 
removing the photoresist [photoresist layer of mask 270] and a top two layers [28 and 30] of the first portion of the tri-layer mask structure [26, 28 and 30], wherein a bottom layer [26] of the first portion of the tri-layer mask structure [26, 28 and 30] remains on a second part of the second target layer [24a]; 
removing the exposed first part of the second target layer [24a] and an underlying portion of the first target layer [24b] with a dry etch process using the bottom layer [26] of the first portion [26] of the tri-layer mask structure as a mask; and 
removing the bottom layer [26] of the first portion of the tri-layer mask structure from the second part of the second target layer [24a].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Luong et al. and Graff into the method of Goux et al., Song et al. and Lowrey to include wherein the patterning of the first and second conductive layers into the electrode comprises: forming a tri-layer mask structure on the second conductive layer; forming a photoresist on a first portion of the tri-layer mask structure; removing a second portion of the tri-layer mask structure to expose a first part of the second conductive layer; removing the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 21, Song et al. discloses a bottom surface of the electrode conductive layer [7] contacts a top surface of the memory element [6], a top surface of a first portion of the dielectric layer [4] on a first side of the memory element [6], a top surface of a second portion of the dielectric layer [4] on a second side of the memory element [6], a top surface of a first portion of the liner layer [5] between the memory element [6] and the first portion of the dielectric layer [4], and a top surface of a second portion of the liner layer [5] between the memory element [6] and the second portion of the dielectric layer [4]. 

Lowrey discloses in Fig. 1-2 the electrode conductive layer comprising a first conductive layer [26] and a second conductive layer [28].
Consequently, the combination of Goux et al., Song et al. and Lowrey discloses the limitation of claim 21 “wherein a bottom surface of the first conductive layer contacts a top surface of the memory element, a top surface of a first portion of the third dielectric layer on a first side of the memory element, a top surface of a second portion of the third dielectric layer on a second side of the memory element, a top surface of a first portion of the liner layer between the memory element and the first portion of the third dielectric layer, and a top surface of a second portion of the liner layer between the memory element and the second portion of the third dielectric layer.”

Regarding claims 22-24, Goux et al. discloses in Fig. 6e, Fig. 8, Fig. 9
forming a second contact structure in the lower dielectric layer [premetal dielectric PMD] adjacent the contact structure [first contact][Fig. 6e, Fig. 8, Fig. 9, paragraph [0066], [0086], [0105], [0113]-[0114]]; 
forming a third contact structure in the lower dielectric layer [premetal dielectric PMD] adjacent the second contact structure [Fig. 6e, Fig. 8, Fig. 9, paragraph [0066], [0086], [0105], [0113]-[0114]]; 
.

    PNG
    media_image2.png
    760
    612
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    760
    612
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    617
    695
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    617
    695
    media_image5.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goux et al. (US Pub. 20100090192) in view of Song et al. (US Pub. 20140291597), Lee et al. (US Pub. 20140332962), Lowrey (US Pub. 20030082908), Luong et al. (US Pub.  as applied to claim 1 above and further in view of Hashemi et al. (US Pub. 20170092735).
Regarding claim 10, Goux et al., Song et al., Lowrey and Luong et al. fails to disclose 
the bottom layer comprises a nitride layer on the second conductive layer as the bottom layer; 
a first one of the top two layers comprises an organic planarization layer on the nitride layer; and 
a second one of the top two layers comprises a silicon anti-reflective coating layer on the organic planarization layer.
However, Luong et al. discloses in paragraph [0033] 
the bottom layer [260] comprises a hard mask layer on the second conductive layer [250] as the bottom layer; 
the top two layers comprises an organic planarization layer and an anti-reflective coating layer on the hard mask layer [260].
Hashemi et al. discloses in Fig. 5B, Fig. 6B, paragraph [0046], lines 11-20, paragraph [0053]-[0060] and paragraph [0062] 
the bottom layer [22] comprises a hard mask layer/a nitride layer on an underlying conductive layer [20] as the bottom layer; 
a first one of the top two layers comprises an organic planarization layer [24] on the hard mask/the nitride layer [22]; and 
a second one of the top two layers comprises a silicon anti-reflective coating layer [26] on the organic planarization layer [24].
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goux et al. (US Pub. 20100090192) in view of Song et al. (US Pub. 20140291597), Lee et al. (US Pub. 20140332962), Lowrey (US Pub. 20030082908), Luong et al. (US Pub. 20120244693) and Graff (US Pub. 20120196446) as applied to claim 1 above and further in view of Shao et al. (US Pub. 20150187700).
Regarding claim 15, Goux et al. fails to explicitly disclose wherein the second dielectric layer comprises nitrogen-doped silicon carbide.
However, Goux et al. discloses in paragraph [0106]-[0107], wherein the second dielectric layer [4a] comprises silicon carbide and is used as etch stop layer in subsequent etching process.

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shao et al. into the method of Goux et al. to include wherein the second dielectric layer comprises nitrogen-doped silicon carbide. The ordinary artisan would have been motivated to modify Goux et al. in the above manner for the purpose of providing suitable material of etch stop layer. Further, it would have been obvious to select nitrogen-doped silicon carbide based on it suitability for use as a dielectric material in the device of Goux et al. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 10, 14-16, 18-19, 21-24 have been considered but are moot in view of the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822